United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  March 8, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 06-50478
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

DEMARIO DONNELL SMITH,

                                    Defendant-Appellant.



                         Consolidated with
                            No. 06-50541
                          Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

CHRISTOPHER EUGENE BRADFORD,

                                    Defendant-Appellant.

                       --------------------
          Appeals from the United States District Court
                for the Western District of Texas
                      USDC No. 5:05-CR-507-2
                      USDC No. 5:05-CR-507-3
                       --------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                         No. 06-50478 c/w
                           No. 06-50541
                                -2-

     Following the denial of a motion to suppress a firearm and

cash discovered during a vehicle search (following a traffic

stop), Demario Donnell Smith and Christopher Eugene Bradford

entered conditional guilty pleas to bank robbery and aiding and

abetting.   Smith and Bradford were both sentenced to 96 months of

imprisonment.   They now appeal the denial of the suppression

motion.   They do not challenge the validity of the initial stop.

Instead, they argue only that the vehicle search was improper.

     Conclusions of law concerning a motion to suppress are

reviewed de novo; findings of fact, for clear error.    United

States v. Navarro, 169 F.3d 228, 231 (5th Cir. 1999).     The

appellants do not challenge any findings of fact.   In this case,

the officer who made the stop received a lookout alert for three

black males in a black Honda Civic who had just committed an

armed bank robbery.   Shortly thereafter, the officer observed

Smith and two other black males in just such a vehicle.    As the

officer approached the vehicle on foot, he saw the occupant in

the back seat of the vehicle move abruptly in the vehicle.      Under

these circumstances, any reasonably prudent officer would have

feared for his safety.   Thus, the protective search of the

vehicle in this case did not violate the Fourth Amendment.       See

Michigan v. Long, 463 U.S. 1032, 1051 (1983); United States v.

Wallen, 388 F.3d 161, 165-66 (5th Cir. 2004); United States v.

Shabazz, 993 F.2d 431, 434 (5th Cir. 1993).   Since the firearm

and the cash were hidden in an area of the center console that
                         No. 06-50478 c/w
                           No. 06-50541
                                -3-

was easily accessible to the occupants of the vehicle, the

officers did not exceed their authority in searching that area.

We therefore uphold the district court’s denial of the

suppression motion.

     Bradford also challenges his 96-month sentence as an

unreasonable upward deviation from his guideline sentencing range

of 63 to 78 months.   The district court’s stated reasons for the

sentence imposed enable us to determine that the factors set

forth at 18 U.S.C. § 3553(a) support the sentence.     See United

States v. Smith, 440 F.3d, 704, 709-10 (5th Cir. 2006).

Moreover, the deviation was reasonable.     Id. at 708 n.5, 709-10.

We therefore uphold the sentence imposed by the district court.

     AFFIRMED.